Citation Nr: 1104857	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-02 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.  
Among his awards and decorations, he is the recipient of the 
Combat Infantry Badge.    

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge 
in October 2010.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran has a hearing loss disability as defined by VA 
regulation.

2.  The Veteran was exposed to acoustic trauma in service and has 
since experienced continuous symptoms of decreased hearing and 
tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.385 (2010).

2.  Tinnitus was incurred in or aggravated by service.  38 
U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2010).   Further, service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the first element necessary for service-connection, 
that of a current disability, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 
(2010).

In this case, as a result of June 2007 VA audiology exam, the 
Veteran was diagnosed with bilateral sensorineural hearing loss 
as defined by VA purposes.  Specifically, his auditory thresholds 
at the 2000, 3000, 4000 Hertz ranged from 50 to 75 decibels for 
the right ear and from 55 to 60 for the left ear, thus exceeding 
40 decibels.  As such, the Veteran has a bilateral hearing loss 
disability as defined by 38 C.F.R. §3.385. 

Moreover, the June 2007 VA examination, as well as a February 
2007 VA treatment report, noted the Veteran's reported tinnitus.  
The Board therefore finds that, with regard to both hearing loss 
and tinnitus, the evidence demonstrates a present disability, 
meeting the first requirement for the establishment of service 
connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

As for the second requirement for service connection, that of a 
disease or injury was incurred or aggravated during service, the 
Board recognizes that the Veteran's May 1969 service separation 
examination reflected hearing within normal limits and that he 
denied any history of ear trouble on his May 1969 Report of 
Medical History.   However, it is important to note that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran and his spouse have both submitted 
statements and testimony asserting that the Veteran has 
experienced ear problems since discharge from service.  There is 
no dispute that Veteran is competent to report symptoms of 
decreased hearing and ringing in the ears that he experiences 
because this requires only personal knowledge as it comes to him 
through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  Similarly, his spouse is competent 
to testify to behaviors that she observed, such as witnessing the 
Veteran request that others repeat themselves on a more frequent 
basis and turning up the volume on the television and radio.  As 
such, the Board finds each to be competent witnesses as to their 
respective observations.

The Board also finds these statements to be credible, as there is 
internal consistency, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Board 
notes that the Veteran consistently explained that he was exposed 
to artillery and gunfire in service and denied having been 
exposed to noise in a post-service occupational or recreational 
setting.  See June 2007 VA examination, May 2008 private 
audiology evaluation, and Hearing Transcript (T.) at p. 3-4.  
Although the Veteran explained that he had not initially noted 
his decreased hearing after service, he indicated that it had 
progressed over the years until he sought treatment for hearing 
loss and tinnitus in the mid- to late-1980s at the request of his 
wife.  This accounts for the history he provided to the June 2007 
VA examiner, explaining a history of hearing loss and tinnitus 
for 20 years, and is confirmed by his spouse's testimony in 
October 2010, that she observed that he showed signs of 
diminished hearing shortly after service.  He had to ask people 
to repeat themselves and increase the volume on the television 
and radio when she met the Veteran in 1969, the year of his 
discharge from service.  T. at p. 8-9.

The Veteran's statements are also consistent with other evidence 
of record.  In this regard, the Veteran's DD-214 reflects that 
the Veteran was awarded a Combat Infantry Badge and that he 
received Sharpshooter qualifications with both the M-16, the M-
14.  Moreover, his DD-214 also confirmed that he served in the 
Infantry Division, which is consistent with his history of 
exposure to artillery fire, grenades, explosions, etc. during 
service.  

Finally, the undersigned Veterans Law Judge was provided with an 
opportunity to observe the demeanor of the Veteran and his spouse 
during the October 2010 hearing, which appeared to be both 
genuine and convincing.   Jones v. Derwinski, 1 Vet. App. 210, 
217 (1991) (finding that "the assessment of the credibility of 
the veteran's sworn testimony is a function for the BVA in the 
first instance").

Under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Given the competent and credible 
statements of record asserting continuity of symptomatology since 
discharge from service, especially in light of the fact that the 
Veteran was exposed to acoustic trauma as an infantryman in 
service, the Board resolves doubt in the Veteran's favor and 
finds that the evidence supports the establishment of service 
connection for bilateral hearing loss and tinnitus.

Further, as continuity of symptomatology of a chronic condition 
has been demonstrated, the Board need not discuss whether the 
competent medical evidence demonstrates a nexus between either of 
his claimed disorders and service.

In light of the discussion above, while the evidence is not 
unequivocal, it has nonetheless placed the record in relative 
equipoise.  As such, the Veteran's service-connection claims for 
bilateral hearing loss and tinnitus are granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


